      Case 1:20-cv-00267-GTS-CFH Document 1-2 Filed 03/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

 EDWARD R. RHODES & JEAN ANN )
 RHODES,                     )
                             )                             Civil Action No.:
           Plaintiffs,       )
                             )
 vs.                         )
                             )
 PHOENIX ARMS,               )
                             )
           Defendant.

                      DECLARATION OF CHRISTOPHER RENZULLI

I, Christopher Renzulli, declare under penalty of perjury that the following is true and correct:

       1.      I am a licensed practicing attorney in the State of New York. I have been retained

by Defendant, Phoenix Arms, Inc. to defend it in the above-captioned lawsuit.

       2.      I have been licensed to practice law in New York since 1995. During that time, I

have represented parties in numerous personal injury actions filed in New York State courts and

the United States District Court for the Northern District of New York. In my practice, I routinely

provide to clients my evaluation of the potential monetary value of personal injury claims in New

York courts.

       3.      I have reviewed the allegations and claims made for personal injury damages by

the Plaintiffs in their Complaint in this case.

       4.      My associate, Anthony Odorisi, spoke with counsel for Plaintiffs who informed our

firm that Plaintiff Edward R. Rhodes suffered a non-displaced oblique fracture to his left knee as

a result of the alleged incident. Further, our office was informed that Plaintiff Edward R. Rhodes

underwent surgery after the alleged incident, that bullet fragments remain in his left leg, that he

continues to undergo physical therapy, and that he requires the aid of a cane to walk.



                                                  1
      Case 1:20-cv-00267-GTS-CFH Document 1-2 Filed 03/10/20 Page 2 of 2




       5.      In my opinion, the monetary value of the Plaintiffs’ claims as alleged in Plaintiffs’

Complaint, if proven, exceeds $75,000 in a New York court.

       I, Christopher Renzulli, declare under penalty of perjury under the laws of the United States

of America, and pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

       Dated: March 10, 2020.

                                                      /s/ Christopher Renzulli          ___x
                                                     Christopher Renzulli (508828)
                                                     RENZULLI LAW FIRM, LLP
                                                     One North Broadway, Suite 1005
                                                     White Plains, NY 10601
                                                     Tel: (914) 285-0700
                                                     Fax: (914) 285-1213
                                                     E-Mail: crenzulli@renzullilaw.com
                                                     Attorneys for Defendant Phoenix Arms, Inc.




                                                 2
